Citation Nr: 1438900	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine with cervical torticollis (also claimed as herniated cervical discs, bulging discs, cervical spondylosis and muscle spasms).


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2005 to November 2007 and from February 2010 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2014 rating decision, the Veteran's claim for service connection for cervical torticollis (also claimed as muscle spasm) was granted, and was evaluated together with degenerative arthritis of the cervical spine at an evaluation of 20 percent disabling.  In sum, the claim for increased rating for degenerative arthritis of the cervical spine was recharacterized to include cervical torticollis.  However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.  


FINDING OF FACT

Throughout the pendency of this claim, the record evidence is in relative equipoise as to whether the Veteran's degenerative arthritis of the cervical spine more nearly approximates forward flexion to 15 degrees or less on account of functional impairment due to pain.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no higher, for degenerative arthritis of the cervical spine, since February 1, 2011, have been meet.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5243-43 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

The Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed her claim in January 2011, prior to her discharge from service.  As part of that program, she was provided with the information and evidence necessary to substantiate her claims for service connection for cervical spine disorders.  The agency of original jurisdiction (AOJ) notified her of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of her participation in the BDD program.  By the May 2011 rating action, the RO granted service connection for degenerative arthritis of the cervical spine and denied service connection for spasmodic torticollis.  In a January 2014 rating decision, the Veteran's claim for service connection for cervical torticollis (also claimed as muscle spasm) was granted, and was evaluated together with degenerative arthritis of the cervical spine at an evaluation of 20 percent disabling.  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  [In any event, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.] 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records and VA examination reports have been obtained and considered.  

Additionally the Veteran was afforded a VA examination in February 2011 and December 2013 to determine the nature and severity of her degenerative arthritis of the cervical spine.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service connected degenerative arthritis of the cervical spine as they include interview with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that her disability has worsened in severity since the December 2013 VA examination.  Rather, she argues that the evidence reveals that her disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening symptoms, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.   

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Background

The Veteran's service treatment records (STR) from the Martin Army Community Hospital in Fort Benning, Georgia dated through November 2010 showed treatment for cervical pain and spasms.  The April 2007 X-ray report of the cervical spine revealed abnormal configuration of the C5-6 disk level.  The May 2007 MRI report of the cervical spine revealed marked abnormal curvatures of the cervical spine with associated disc space narrow and desiccation.   The July 2010 X-ray report of the cervical spine noted that the vertebral bodies maintain their height and alignment with disc space narrowing seen between C5 and C6.  The examiner noted evidence of muscle spasms but no fractures were identified.  The Veteran reported symptoms of muscle tightness, stiffness, cracking sensation in neck, grafting sensation, shocklike sensation, and muscle spasms.  The Veteran attended physical therapy treatment and experienced some relief from daily pain.  The Veteran was diagnosed with cervical spondylosis and cervical disc herniation with persistent neck pain.  In February 2011, the 81st Regional Support Command Surgeon's Office found that the Veteran for medically unfit for service due to the above-cited diagnosis.  

In February 2011, the Veteran underwent a VA examination in which she reported that she was diagnosed with herniated cervical discs, spasmodic torticollis, cervical spondylosis, and muscle spasms since 2006 or 2007 due to injury.  The Veteran noted that the conditions worsened from combative trainings in 2007.  The veteran reported symptoms associated with the spinal condition to include stiffness, fatigue, spasms, decreased motion, and numbness.  The Veteran did not report any bladder conditions associated with her spine condition.  The Veteran noted that pain is exacerbated by physical activity and stress that the pain travels to her shoulder.  The Veteran also reported that during a flare-up, she is unable to move her neck and it is locked in one position.  The Veteran reported that over the past 12 months, she had an incapacitating episode in April 2010.  An examination of the neck revealed that the neck is supple with no evidence of jugular venous distention or thyroid enlargement, or carotid bursitis.  An examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, and atrophy of the limbs.  The examiner found no ankylosis of the spine.  Range of motion testing revealed forward flexion at 20 degrees (with pain at 20 degrees), extension at 15 degrees (with pain at 15 degrees), right lateral flexion at 15 degrees (with pain at 15 degrees), left lateral flexion at 20 degrees (with pain at 20 degrees), right rotation at 30 degrees (with pain at 30 degrees), and left rotation at 40 degrees (with pain at 40 degrees), for a combined range of motion of 140 degrees.  Repetitive motion did not reveal any additional loss of motion.  The examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance and spinal motion with normal curves of the spine.  There were no functional limitations of standing or walking.  A neurological examination revealed no sensory deficit of the C3-C8 in the cervical spine, or T1 of the thoracic spine.  Motor and sensory functions were deemed to be within normal limits.  There were no signs of cervical intervertebral disc syndrome (IVDS).  The Veteran was diagnosed with degenerative arthritis of the cervical spine.  The subjective factors are stiffness, fatigue, spasms, and decreased motion.  The objective factors are X-ray findings of degenerative arthritis changes and decreased range of motion with pain.  The examiner found no diagnosis of spasmodic torticollis because there was no pathology found.  The Veteran's claimed cervical spondylosis was also diagnosed as degenerative arthritis of the spine.  The examiner noted that the Veteran had mild kyphosis on X-ray.  Lastly, the examiner noted the effect of the condition on the Veteran's occupation and daily activity including difficulties with duties involving heavy lifting, twisting and rotating the neck.  

In a January 2012 notice of disagreement, the Veteran reported that her chronic neck pain prevents her from performing her duties as a rehabilitative technician with a rehabilitation hospital.  The Veteran is unable to assist patients in and out of bed and down to the gym.  Instead, she can only assist patients with moderate mobility.  In addition, the Veteran reports that once a month, she drives seven hours for battle assembly with the Army Reserves.  The drive causes spasms and "locks."  The Veteran also noted that she suffers from "debilitating episodes" that were not noted in the February 2011 VA examination because she was "having a 'good' day on the date of my medical examination." 

A VA examination in December 2013 continued to diagnose the Veteran with degenerative arthritis of the cervical spine.  The Veteran reported more pain and pain is constant and it is interfering with her driving.  The Veteran did not report any flare-ups that impact the function of her cervical spine condition.  Range of motion testing revealed flexion at 25 degrees (with pain at 25 degrees), extension at 25 degrees (with pain at 25 degrees), right lateral flexion at 25 degrees (with pain at 25 degrees), left lateral flexion at 25 degrees (with pain at 25 degrees), right rotation at 25 degrees (with pain 25 degrees), left lateral rotation at 25 degrees (with pain at 25 degrees), for a combined range of motion of 150 degrees.  Repetitive motion did not reveal any additional loss of motion.  The examiner noted functional loss included less movement than normal and pain on movement.  The examiner did not find localized tenderness for joints or soft tissues of the cervical spine, muscle spasms resulting in abnormal gait or abnormal spinal contour, or guarding of the cervical spine.  Muscle strength testing, reflex, and sensation testing revealed results within normal limits.  The examiner found no symptoms or signs of radiculopathy.  The examiner found no ankylosis of the spine.  The examiner found no other neurologic abnormalities related to the cervical spine such as bowel or bladder problems.  The examiner found that the Veteran did not have IVDS.  Diagnostic imaging studies were performed and showed that the Veteran had arthritis.  The imaging studies did find vertebral fractures or any other significant findings.  The examiner found that the Veteran's cervical spine condition does impact her ability to work, specifically "it is difficult for [Veteran] to perform jobs requiring prolonged and frequent rotation of the head."  The examiner opined that the Veteran does have intermittent neck spasms or spasmodic torticollis which is related to degenerative joint disease of the spine.  

In a June 2012 substantive appeal (via Form 9), the Veteran submitted a statement in which she stated that her disability has restricted not only military duties, but everyday activities as well.  The Veteran stated that she was no longer able to keep her job as a rehabilitative technician because she is unable to lift patients.  Further, the Veteran had to change her school concentration from nursing to nutrition since she is unable to do the physical job requirements as a nurse.  Lastly, she stated that the VA examination was conducted on a "good day, where my neck was not locked up on me" and that a 20 percent evaluation does not seem justifiable for the injuries obtained and for the pain and emotional suffering that she endures.  

B.  Cervical Spine Disability

The Veteran's cervical spine disability is rated at 20 percent under Diagnostic Code 5242.  This code is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine is to 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for a incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 20 percent rating is warranted for a incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5).  The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The record reflects that upon examination in February 2011, the Veteran was capable of forward flexion of 20 degrees with pain, but with no diminution of any additional limitation of motion with repetitive testing.  In a December 2013 VA examination, the Veteran was capable of forward flexion at 25 degrees with pain, and no additional limitation of motion with repetitive testing.  The examiner found no ankylosis of the cervical spine and the Veteran has not alleged, that her cervical spine was ankylosed, as is required for favorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

According to the February 2011 examination report, the Veteran was capable of forward flexion to 20 degree with pain, but without additional loss of range of motion on repetitive testing.  In this regard, neither VA examiner noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to favorable ankylosis.  

Considering the above evidence, the Board finds that a higher rating is warranted based on functional loss.  The Veteran experiences pain upon forward flexion, and is capable of flexion barely beyond 15 degrees - the degree of limitation required for a higher disability evaluation - as of the February 2011 examination.  This flexion is accompanied by pain on motion.  Resolving all doubt in favor of the Veteran, the painful motion and forward flexion within 5 degrees of the 30 percent rating criteria, the Board finds that the Veteran has demonstrated functional loss of such severity to suggest that a rating of 30 percent is warranted, as of the February 1, 2010, the effective date for grant of service connection for degenerative arthritis of the cervical spine.  

However, a higher rating is not warranted based on functional loss.  The Veteran did not complain of pain nor has the examination revealed unfavorable ankylosis of the entire cervical spine required for a higher disability evaluation.  In addition, the fact that the Veteran has maintained motion in the cervical spine reflects that she has not suffered from ankylosis during the pendency of this claim.  A higher rating is available when there is evidence of unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, unfavorable ankylosis is a condition in which the cervical spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See id at Note (5).  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire cervical spine with one or more of the following conditions described above.  As such, a higher evaluation is not warranted for unfavorable ankylosis of the spine.

There is also no indication that the Veteran's cervical spine disability has resulted in any incapacitating episodes as defined by VA regulations, let alone incapacitating episodes of at least one week but less than two weeks during an immediately preceding 12-month period, which is the minimum required for a compensable rating , for IVDS.  While the Veteran asserted during her February 2011 VA examination that she had an incapacitating episode in April 2010 where she was "treated for several months days," and was recommended bed rest by her physician, Dr. Barringer at the Martin Army Community Hospital (ACH) in Fort Benning, Georgia.  A review of the service treatment records from the Martin ACH from April 2007 to September 2010 does not demonstrate the doctor prescribed bed rest for any incapacitating episodes due to IVDS.  Furthermore, the February 2011 and December 2013 VA examiners found that there was no IVDS present.  As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the Board notes that although the Veteran reported episodes in April 2010 in which she was "treated for several months days," such statements alone are insufficient to establish incapacitating episodes for VA purposes as there is no indication that she is a physician or that such episodes were either prescribed by a physician or otherwise analogous to bed rest for VA purposes.   Absent this indication, by definition, there have not been any incapacitating episodes. 

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's cervical spine disorder.  Specifically, examinations revealed no evidence of bowel or bladder impairment related to her cervical spine disorder and the Veteran has not reported such symptoms.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

The Board has considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected cervical spine disorder; however, the Board finds that her symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for such a disability is not warranted. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disorder with the established criteria found in the rating schedule.  The Veteran's primary complaints and symptomatology involving her cervical spine disorder include pain, muscle spasm, and limitation of motion, all of which are addressed in the applicable diagnostic codes.  In a June 2012 substantive appeal, the Veteran asserted that a 20 percent evaluation does not seem justifiable for the injuries obtained and for the pain and emotional suffering that she endures.  The Board is very sympathetic to the Veteran's situation and thus agrees.  The record evidence indicates that she meets the schedular criteria for a 30 percent rating, but not higher, as determined above.  Testing results, when taken together with the Veteran's primary complaints and symptomatology involving her cervical spine, would presumably indicate functional loss due to such symptoms to a degree of limited forward cervical spine motion consistent with a 30 percent rating.  As the record evidence does not demonstrate anklyosis of either the cervical spine or entire spine, an initial rating in excess of 30 percent is not warranted at any time during the pendency of this claim. 

C.  Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's degenerative arthritis of the cervical spine is adequate.  The Veteran states her symptoms include pain, muscle spasm, and limitation of motion.  These complaints are all fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for her levels of impairment.  In other words, she does not have any symptoms from her service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  Thun, 22 Vet. App. At 115.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular ratings are adequate to rate the Veteran's disabilities.  

Even if the Board were to find that step one of Thun has been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's cervical spine disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R.     § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, in the January 2012 notice of disagreement, the Veteran reported that she is only called in when there is enough staff to cover down the duties that she cannot perform.  The Veteran also reported that once her neck locks up with severe neck spasm, she becomes bed ridden.  This NOD does not give rise to additional extraschedular rating because the Veteran does not contend, and the evidence of record does not suggest, that her cervical spine disability has caused her to miss work or has resulted in any hospitalization.  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend that she is unemployable or unemployed, but rather, that she is unable to continue employment in her desired position as a rehabilitative technician.  Further, she has changed her school concentration from nursing to nutrition.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.  

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 30 percent is warranted for the Veteran's cervical spine disability.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted.


ORDER

An initial disability rating of 30 percent for degenerative arthritis of the cervical spine with cervical torticollis (also claimed as herniated cervical discs, bulging discs, cervical spondylosis and muscle spasms) as of February 1, 2011, is granted, subject to the laws and regulations governing monetary awards. 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


